         Case 1:20-cv-07103-JGK Document 22 Filed 11/13/20 Page 1 of 1


                                                                                  PEROFF SAUNDERS P.C.
                                                                             745 5TH AVENUE | SUITE 500
                                                                                   NEW YORK, NY 10151
                                                                                     TEL: 646.898.2030
                                                                              WWW.PEROFFSAUNDERS.COM

                                                                                Darren W. Saunders
                                                                                            Partner
                                                                                 dir: 646.898.2052
                                                                      dsaunders@peroffsaunders.com

                                       November 13, 2020

VIA ECF
Honorable John G. Koeltl
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street
New York, NY 10007-1312

       Re:    Grant et al. v. Trump et al., Case No. 1:20-cv-07103-JGK

Dear Judge Koeltl:

        We represent Defendants Donald J. Trump and Donald J. Trump For President, Inc.
(together, “Defendants”) in the above-referenced action. We write this in response to the letter
filed today by Plaintiffs Edmond Grant p/k/a “Eddy Grant,” Greenheart Music Limited, a United
Kingdom Limited Company, and Greenheart Music Limited, an Antigua and Barbuda Limited
Company (together, “Plaintiffs”) (Dkt. No. 21).

        We sincerely apologize for overlooking Section II.B. of Your Honor’s Individual
Practices. We look forward to apprising the Court on the merits of Defendants’ motion to dismiss
at the Pre-Motion Conference.

       We thank the Court for its attention to this matter.

                                                 Respectfully submitted,

                                                  /s/ Darren W. Saunders______
                                                  Darren W. Saunders
                                                  Mark I. Peroff
                                                  Cassandra M. Tam
                                                  Jason H. Kasner
                                                  PEROFF SAUNDERS P.C.
                                                  Kenneth Andrew Caruso
                                                  ken.caruso@mfsllp.com
                                                  MUKASEY FRENCHMAN & SKLAROFF LLP
                                                  2 Grand Central Tower
                                                  140 East 45th Street, 17th Floor
                                                  New York, NY 10017
                                                  Tel: 212.466.6400
                                                  Attorneys for Defendants
